Citation Nr: 0829918	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition, claimed as secondary to a service-connected right 
knee disability. 

2.  Entitlement to service connection for cervical 
spondylosis at C5-7 (hereafter "neck disability"), claimed 
as secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from September 1972 to 
September 1980 and from May 1984 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c).  In an April 2005 statement, 
the veteran withdrew his appeal for an increased evaluation 
of his low back disability.  Therefore, that issue is not 
before the Board.  


FINDINGS OF FACT

1.  The veteran's right hip disability was first diagnosed 
many years after service and is unrelated to service or to a 
service-connected disability.

2.  The veteran's neck disability was first diagnosed many 
years after service and is unrelated to service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007). 

2.  Service connection for a neck disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
February 2004 and May 2004.  These letters informed him of 
the evidence required to substantiate his claims, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  And as for the Dingess requirements, since the 
Board is denying his claims for service connection, the 
downstream disability rating and effective date elements of 
both claims are ultimately moot.  So not providing notice 
concerning these downstream elements of the claim is 
nonprejudicial, i.e., harmless error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records the veteran and his representative 
have identified as pertinent to the claims, including both VA 
and private treatment records.  The veteran was afforded a VA 
examination in January 2004 to determine the etiology of his 
right hip and neck disabilities.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



II.  Merits of the Claims

The veteran has been diagnosed with disabilities involving 
his right hip and neck.  He claims that his right hip 
disability is related to his service-connected right knee 
disability and that his neck disability is related to his 
service-connected low back disability.  For the reasons and 
bases set forth below, however, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2007).  Stated somewhat differently, 
service connection requires: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically (i.e., permanently) aggravated the disability in 
question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus or relationship 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.  See 38 C.F.R. 
§ 3.310 (effective October 10, 2006).  

Applying the above criteria to the facts of this case, the 
Board finds that service connection for right hip and neck 
disabilities is not warranted under either a direct or 
secondary basis as the medical evidence shows that these 
disabilities had their onset many years after service and are 
unrelated to his service-connected disabilities.  

The veteran's service medical records make no reference to 
right hip or neck problems, thereby providing highly 
probative evidence against the claims on a direct incurrence 
basis.  Struck v. Brown, 9 Vet. App. 145 (1996).  Instead, 
the record shows that he was first diagnosed with these 
conditions at a January 2004 VA examination, approximately 
fourteen years after his military service had ended, when he 
was diagnosed with cervical spondylosis at C5-7 and probable 
right hip bursitis without evidence of arthritis changes.  

So there is no doubt that the veteran has right hip and neck 
disabilities, thereby satisfying the first element under 
Hickson.  However, none of the records in the claims file 
includes a medical opinion relating either disability to his 
military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Moreover, the fourteen-year lapse between 
service and the January 2004 VA examination report provides 
compelling evidence against the veteran's claims on a direct 
incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, none of these records establishes the 
essential nexus element required under a direct theory of 
service connection.  See Hickson, supra. 

With respect to the claims under a secondary theory of 
service connection, the record includes a medical opinion 
that the veteran's right hip and neck disabilities are 
unrelated to his service-connected disabilities.  When 
examined by VA in January 2004, the examiner opined that it 
would require speculation to connect the veteran's right hip 
bursitis to his service-connected bilateral knee conditions.  
He stated that it was "less likely" that the hip condition 
was secondary to the veteran's knee arthritis because "the 
physiologic processes or pathology of each condition is 
different."  The examiner also opined that the veteran's 
service-connected low back disability "has with the passage 
of time developed into degenerative changes of the lumbar 
spine and the same aging process has caused early 
degenerative changes in his cervical spine which would not be 
secondary to the original lumbar strain but an independent 
condition."  

Since this opinion was based on a review of the claims file 
and is consistent with the evidence of record, it provides 
highly probative evidence against the veteran's claims under 
a secondary theory of service connection.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  

In April 2004, the veteran's private physician, Dr. R. S., 
submitted a letter stating that, "...it is quite possible that 
[the veteran's] low back pain and perhaps even the right hip 
pain have been aggravated by the alteration in his gait 
produced by the degenerative arthritis in the knees."  
Although this opinion appears to support the veteran's 
claims, the Board finds that Dr. R. S.'s statement is 
speculative because of his use of the terms "quite 
possible" and "perhaps," and therefore it is entitled to 
less probative weight than the opinion contained in the 
January 2004 VA examination report.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998). 

Thus, the overall medical evidence does not support the 
veteran's claims, since the veteran's right hip and neck 
disabilities first became manifest many years after service 
and are unrelated to his service-connected disabilities.  
See Baldwin v. West, 13 Vet. App. 1 (1999) (holding that 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran).

In addition to the medical evidence, the Board has also 
considered the veteran's own lay statements in support of his 
claims.  While he may well believe that his right hip and 
neck disabilities are related to service and/or his service-
connected disabilities, as a layperson without any medical 
training and expertise, the veteran is simply not qualified 
to render a medical opinion in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  The veteran is competent to 
comment on his symptoms, but not the cause.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for right hip and neck 
disabilities.  And as the preponderance of the evidence is 
against his claims, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal concerning this claim is 
denied.



ORDER

Service connection for a right hip disability is denied.  

Service connection for a neck disability is denied.  



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


